RECE|VED

APR ' 9 2019 UNITED sTATEs DIsTRICT ooURT
MSJE%T.'M?€P%F°LL§S§,A~ WESTERN DIsTRIoT oF LoUlsIANA
ALEXANDH|A, LOU|S|ANA ALEXANDRIA DIVISION
HUssEIN YAssER HAssAN, CIVIL ACTIoN No. 1:18-CV-1277-P
Petitioner
VERsUs JUDGE DEE D. DRELL

JEFFERSON SESSIONS, ET AL., MAGISTRATE JUDGE PEREZ'MONTES
Respondents

J U D G M E N T
For the reasons contained in the Report and Recommendation of the
l\/[agistrate Judge previously filed herein, noting the absence of objections thereto,

and concurring With the l\/Iagistrate Judge’s findings under the applicable laW;

IT IS ORDERED that the Petition for Writ of Habeas Corpus is hereby

DISMISSED Without prejudice for lack of jurisdiction
/ Z"*-
THUS DONE AND SIGNED at AleXandria, Louisiana, this j day of

/4/%/ L/ , 2019.

 

DEE D. DRELL
UNITED STATES DISTRICT JUDGE

